Chief Justice Murray
delivered the opinion of the Court. This was an action brought by the plaintiff to recover a certain amount of monthly profits, arising from a partnership between himself and the defendants. The Court, sitting as a jury, found the facts as alleged in the plaintiff’s complaint; and upon such finding, decreed a dissolution of the partnership, appointed a receiver to take charge of, cultivate, and sell to the best advantage the growing crop, and pay the proceeds thereof into Court; and rendered a judgment in favour of the plaintiff, against the defendants, for the sum of $325.39. Erom this judgment the defendants appeal, and allege as error, that one partner cannot sue another upon an isolated partnership item; that the Court had no authority to enter judgment for the said sum, except upon a full adjustment of all the partnership accounts; and that the Court had not disposed of the partnership effects, but left them in the hands of the receiver, subject to future distribution.
These objections do not apply to this case. The Court have found that the parties were entitled to monthly dividends, by the terms of their contract, and that the sum of $325.39 was due the plaintiff. This was not an amount to be made from the future proceeds of the partnership effects, but was a subsisting liability of the defendants to the plaintiff. Consequently, there was no reason for delaying the plaintiff until the final distribution of the partnership property by the Court.
As the case was tried by the Court as a jury, we cannot go into the sufficiency of the evidence, but must presume the issues of fact properly found.
Judgment affirmed, with costs; and the case remanded to the Court below for a final settlement of the partnership effects.